Case 1:19-cv-01963-MN Document 29 Filed 01/04/21 Page 1 of 2 PagelD #: 275

ABBOTT LAW FIRM uc

RICHARD L. ABBOTT, ESQ,
802.489. .ALAW
RICH @RICHABBOTTLAWFIRM.COM

 

January 4, 2021
VIA ELECTRONIC FILING ONLY

The Honorable Maryellen Noreika
United States District Court of Delaware
844 North King Street

Room 4324

Wilmington, DE 19801

Re: Doe v. University of Delaware, et al.
US. Dist. Ct, D. Del. C.A. No, 1:19-cv-01963-MN

Dear Judge Norieka:

Enclosed please find the Plaintiffs proposed Scheduling Order [Non-Patent] in the
above-captioned action, which is being submitted in accordance with the Court’s Oral
Order entered on December 3, 2020.

Counsel were not able to agree on a schedule, although the competing forms of
order are consistent with Your Honor’s standard form. The main sticking point is the trial
date, which impacts numerous other case deadlines. Specifically, paragraphs 2, 7a), 7b),
7f).i, 9, 12, and 14 are at issue as to the dates therein.

 

Plaintiff John Doe believes that it is appropriate for trial to be conducted by no later
than December 2021. Defendant University of Delaware, however, believes that the trial
should take place many months into the year 2022 (approximately April, 2022).

The Plaintiff believes that a trial in December of this year is both feasible and fair.
This action has been pending for 14 months. And the “record” of events in the Student
Disciplinary Process is closed. Thus, the discovery needs of the parties will be limited to
some perfunctory requests and expert discovery.

The Plaintiff submits that: 1) the schedule enclosed is appropriate under the
circumstances; and 2) pushing the trial date into Spring of 2022 would unnecessarily delay
the ultimate conclusion of this action (whether by settlement, dispositive motion practice,
or trial).

724 YORKLYN ROAD ¢ SUITE 240 e HOCKESSIN, DELAWARE 19707 © FAX 302.489.2535
Case 1:19-cv-01963-MN Document 29 Filed 01/04/21 Page 2 of 2 PagelD #: 276

The Honorable Maryellen Noreika
United States District Court of Delaware
January 4, 2021

 

Page 2
AL subg’
A cf, UL A,
ae Sard L. Abbott
RLA:cth
Enclosure

File No.: 613.01

ce: William E. Manning, Esquire — Via E-Filing Only
James D. Taylor, Esquire — Via E-Filing Only
